Exhibit 10.1

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

by and among

CASELLA WASTE SYSTEMS, INC.,

the Guarantors listed herein

and

Merrill Lynch, Pierce, Fenner & Smith Incorporated

J.P. Morgan Securities LLC

Comerica Securities, Inc.

KeyBanc Capital Markets Inc.

Dated as of October 9, 2012



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of October 9, 2012, by and among Casella Waste Systems, Inc., a Delaware
corporation (the “Company”), the subsidiaries listed on the signature pages
hereof (collectively, the “Guarantors”), and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, J.P. Morgan Securities LLC, Comerica Securities, Inc. and
KeyBanc Capital Markets Inc., (collectively, the “Initial Purchasers”), who have
agreed to purchase $125,000,000 aggregate principal amount of the Company’s
7 3/4% Senior Subordinated Notes due 2019 (the “Initial Notes”) fully and
unconditionally guaranteed by the Guarantors (the “Guarantees”) pursuant to the
Purchase Agreement (as defined below). The Initial Notes and the Guarantees
attached thereto are herein collectively referred to as the “Initial
Securities.”

This Agreement is made pursuant to the purchase agreement, dated September 27,
2012 (the “Purchase Agreement”), among the Company, the Guarantors and the
Initial Purchasers (i) for the benefit of the Initial Purchasers and (ii) for
the benefit of the Holders (as defined herein) from time to time of Initial
Securities (as defined herein), including the Initial Purchasers. In order to
induce the Initial Purchasers to purchase the Initial Securities (as defined
herein), the Company has agreed to provide the registration rights set forth in
this Agreement. The execution and delivery of this Agreement is a condition to
the obligations of the Initial Purchasers set forth in Section 5(g) of the
Purchase Agreement.

The parties hereby agree as follows:

SECTION 1. Definitions. As used in this Agreement, the following capitalized
terms shall have the following meanings:

Additional Interest: As defined in Section 5 hereof.

Broker-Dealer: Any broker or dealer registered with the Commission under the
Exchange Act.

Business Day: Any day other than a Saturday, Sunday or U.S. federal holiday or a
day on which banking institutions or trust companies located in New York, New
York are authorized or obligated to be closed.

Closing Date: The date of this Agreement.

Commission: The Securities and Exchange Commission.

Company: As defined in the preamble hereto.

Consummate: A registered Exchange Offer shall be deemed “Consummated” for
purposes of this Agreement upon the occurrence of (i) the filing and
effectiveness under the Securities Act of an Exchange Offer Registration
Statement relating to the Exchange Securities to be issued in the Exchange
Offer, (ii) the maintenance of such Exchange Offer Registration Statement
continuously effective and the keeping of the Exchange Offer open for a period
not



--------------------------------------------------------------------------------

less than the minimum period required pursuant to Section 3(c) hereof, and
(iii) the delivery by the Company to the Registrar under the Indenture of
Exchange Securities in the same aggregate principal amount as the aggregate
principal amount of Transfer Restricted Securities that were validly tendered
(and not withdrawn) by Holders thereof pursuant to the Exchange Offer.

Exchange Act: The Securities Exchange Act of 1934, as amended.

Exchange Offer: The registration by the Company under the Securities Act of the
Exchange Securities pursuant to a Registration Statement which has been declared
effective by the Commission pursuant to which the Company offers the Holders of
all outstanding Transfer Restricted Securities the opportunity to exchange all
such outstanding Transfer Restricted Securities held by such Holders for
Exchange Securities in an aggregate principal amount equal to the aggregate
principal amount of the Transfer Restricted Securities validly tendered (and not
withdrawn) in such exchange offer by such Holders.

Exchange Offer Registration Statement: The Registration Statement relating to
the Exchange Securities and the Exchange Offer, including the related
Prospectus, on any form selected by the Company, in its sole discretion, that
the Company is permitted to use by the rules and regulations of the Commission.

Exchange Securities: The 7 3/4% Senior Subordinated Notes due 2019, of the same
series under the Indenture as the Initial Notes and the Guarantees attached
thereto, to be issued to Holders in exchange for Transfer Restricted Securities
pursuant to the Exchange Offer.

FINRA: The Financial Industry Regulatory Authority, Inc.

Guarantees: As defined in the definition of “Securities” below.

Guarantors: As defined in the preamble hereto.

Holders: As defined in Section 2(b) hereof.

Indemnified Holder: As defined in Section 8(a) hereof.

Indenture: The Indenture, dated as of February 7, 2011, by and among the
Company, the Guarantors and U.S. Bank National Association, as trustee (the
“Trustee”), pursuant to which the Securities are to be issued, as such Indenture
is amended, modified or supplemented from time to time in accordance with the
terms thereof.

Initial Payment Date: As defined in the Indenture and the Securities.

Initial Placement: The issuance and sale by the Company of the Initial
Securities to the Initial Purchasers pursuant to the Purchase Agreement.

Initial Purchaser: As defined in the preamble hereto.

Initial Securities: As defined in the preamble hereto.

 

-2-



--------------------------------------------------------------------------------

Issuer Free Writing Prospectus: As defined in Section 4(c) hereof.

Person: An individual, partnership, limited partnership, limited liability
company, corporation, trust or unincorporated organization, or a government or
agency or political subdivision thereof.

Prospectus: The prospectus included in a Registration Statement, as amended or
supplemented by any prospectus supplement and by all other amendments thereto,
including post-effective amendments, and all material incorporated by reference
into such Prospectus.

Registrar: As defined in the Indenture.

Registration Default: As defined in Section 5 hereof.

Registration Statement: Any registration statement of the Company relating to
(a) an offering of Exchange Securities pursuant to an Exchange Offer or (b) the
registration for resale of Transfer Restricted Securities pursuant to a Shelf
Registration Statement, which is filed pursuant to the provisions of this
Agreement, in each case, including the Prospectus included therein, all
amendments and supplements thereto (including post-effective amendments) and all
exhibits and material incorporated by reference therein. If the Company is
required to file a Registration Statement pursuant to this Agreement, it may use
any form selected by the Company, in its sole discretion, that the Company is
permitted to use by the rules and regulations of the Commission.

Securities: $125,000,000 in aggregate principal amount of the Initial Notes, and
securities issued in exchange therefor or in lieu thereof pursuant to the
Indenture. Each Security is entitled to the benefit of the guarantees provided
for in the Indenture (the “Guarantees”) and, unless the context otherwise
requires, any reference herein to a “Security”, an “Exchange Security” or a
“Transfer Restricted Security” shall include a reference to the related
Guarantees.

Securities Act: The Securities Act of 1933, as amended.

Shelf Filing Deadline: As defined in Section 4(a) hereof.

Shelf Registration Statement: As defined in Section 4(a) hereof.

Transfer Restricted Securities: Each Initial Security, until the earliest to
occur of (a) the date on which such Initial Security is exchanged in the
Exchange Offer for an Exchange Security entitled to be resold to the public by
the Holder thereof without complying with the prospectus delivery requirements
of the Securities Act, (b) the date on which such Initial Security has been
effectively registered under the Securities Act and disposed of in accordance
with a Shelf Registration Statement and (c) the date on which such Initial
Security is distributed to the public by a Broker-Dealer pursuant to the “Plan
of Distribution” contemplated by the Exchange Offer Registration Statement
(including delivery of the Prospectus contained therein).

Trust Indenture Act: The Trust Indenture Act of 1939, as amended.

 

-3-



--------------------------------------------------------------------------------

Underwritten Registration or Underwritten Offering: A registration in which
securities of the Company are sold to an underwriter for reoffering to the
public.

SECTION 2. Securities Subject to this Agreement.

(a) Transfer Restricted Securities. The securities entitled to the benefits of
this Agreement are the Transfer Restricted Securities, for so long as they
remain such.

(b) Holders of Transfer Restricted Securities. A Person is deemed to be a holder
of Transfer Restricted Securities (each, a “Holder”) whenever such Person owns
Transfer Restricted Securities of record.

SECTION 3. Registered Exchange Offer.

(a) [Reserved].

(b) Unless the Exchange Offer shall not be permissible under applicable law or
Commission policy, each of the Company and the Guarantors shall (i) cause to be
filed with the Commission as soon as practicable after the Closing Date, but in
no event later than 30 days after the Closing Date (or if such 30th day is not a
Business Day, the next succeeding Business Day), an Exchange Offer Registration
Statement under the Securities Act, (ii) use commercially reasonable efforts to
cause such Registration Statement to become effective at the earliest possible
time, but in no event later than 120 days after the Closing Date (or if such
120th day is not a Business Day, the next succeeding Business Day), (iii) in
connection with the foregoing, (A) file all pre-effective amendments to such
Registration Statement as may be necessary in order to cause such Registration
Statement to become effective, (B) file, if applicable, a post-effective
amendment to such Registration Statement pursuant to Rule 430A under the
Securities Act and (C) cause all necessary filings in connection with the
registration and qualification of the Exchange Securities to be made under the
state securities or blue sky laws of such jurisdictions as are necessary to
permit Consummation of the Exchange Offer, and (iv) upon the effectiveness of
such Registration Statement, promptly commence the Exchange Offer. The Exchange
Offer shall be on the appropriate form permitting registration of the Exchange
Securities to be offered in exchange for the Transfer Restricted Securities and
to permit resales of Initial Securities held by Broker-Dealers as contemplated
by Section 3(d) hereof.

(c) The Company and the Guarantors shall cause the Exchange Offer Registration
Statement to be effective continuously and shall keep the Exchange Offer open
for a period of not less than the minimum period required under applicable
federal and state securities laws to Consummate the Exchange Offer; provided,
however, that in no event shall such period be less than 60 days after the date
notice of the Exchange Offer is mailed to the Holders. The Company shall cause
the Exchange Offer to comply with all applicable federal and state securities
laws. No securities other than the Exchange Securities shall be included in the
Exchange Offer Registration Statement. The Company shall use commercially
reasonable efforts to cause the Exchange Offer to be Consummated on the earliest
practicable date after the Exchange Offer Registration Statement has become
effective, but in no event later than 150 days after the Closing Date (or if
such 150th day is not a Business Day, the next succeeding Business Day).

 

-4-



--------------------------------------------------------------------------------

(d) The Company shall indicate in a “Plan of Distribution” section contained in
the Prospectus forming a part of the Exchange Offer Registration Statement that
any Broker-Dealer who holds Initial Securities that are Transfer Restricted
Securities and that were acquired for its own account as a result of
market-making activities or other trading activities (other than Transfer
Restricted Securities acquired directly from the Company), may exchange such
Initial Securities pursuant to the Exchange Offer; however, such Broker-Dealer
may be deemed to be an “underwriter” within the meaning of the Securities Act
and must, therefore, deliver a prospectus meeting the requirements of the
Securities Act in connection with any resales of the Exchange Securities
received by such Broker-Dealer in the Exchange Offer, which prospectus delivery
requirement may be satisfied by the delivery by such Broker-Dealer of the
Prospectus contained in the Exchange Offer Registration Statement, as such
Registration Statement may have been amended or supplemented as of the date the
Prospectus is required to be delivered. Such “Plan of Distribution” section
shall also contain all other information with respect to such resales by
Broker-Dealers that the Commission may require in order to permit such resales
pursuant thereto, but such “Plan of Distribution” shall not name any such
Broker-Dealer or disclose the amount of Initial Securities held by any such
Broker-Dealer except to the extent required by the Commission as a result of a
change in policy after the date of this Agreement.

Each of the Company and the Guarantors shall use commercially reasonable efforts
to keep the Exchange Offer Registration Statement continuously effective,
supplemented and amended as required by the provisions of Section 6(c) hereof to
the extent necessary to ensure that it is available for resales of Initial
Securities acquired by Broker-Dealers for their own accounts as a result of
market-making activities or other trading activities, and to ensure that it
conforms with the requirements of this Agreement, the Securities Act and the
policies, rules and regulations of the Commission as announced from time to
time, for a period ending on the earlier of (i) 365 days from the date on which
the Exchange Offer Registration Statement is declared effective and (ii) the
date on which a Broker-Dealer is no longer required to deliver a prospectus in
connection with market-making or other trading activities.

The Company shall provide reasonably sufficient number of copies of the latest
version of such Prospectus to Broker-Dealers promptly upon request at any time
during such 365-day (or shorter as provided in the foregoing sentence) period in
order to facilitate such resales.

Any reference to a registration statement as of any time shall be deemed to
include any document incorporated, or deemed to be incorporated, therein by
reference as of such time and any reference herein to any post-effective
amendment to a registration statement as of any time shall be deemed to include
any document incorporated, or deemed to be incorporated, therein by reference as
of such time.

SECTION 4. Shelf Registration.

(a) Shelf Registration. If (i) the Exchange Offer is not permitted by applicable
law or Commission policy, (ii) for any reason the Exchange Offer is not
Consummated within 150 days after the Closing Date (or if such 150th day is not
a Business Day, the next succeeding Business Day), or (iii) with respect to any
Holder of Transfer Restricted Securities (A) such Holder is prohibited by
applicable law or Commission policy from participating in the Exchange Offer, or
(B) such Holder may not resell the Exchange Securities acquired by it in the
Exchange Offer to

 

-5-



--------------------------------------------------------------------------------

the public without delivering a prospectus and that the Prospectus contained in
the Exchange Offer Registration Statement is not appropriate or available for
such resales by such Holder, or (C) such Holder is a Broker-Dealer and holds
Initial Securities acquired directly from the Company or one of its affiliates,
then, upon such Holder’s request, the Company and the Guarantors shall

(x) cause to be filed a shelf registration statement pursuant to Rule 415 under
the Securities Act, which may be an amendment to the Exchange Offer Registration
Statement (in either event, the “Shelf Registration Statement”) on or prior to
30 days after such obligation arises but no earlier than the 150th day after the
Closing Date (or if such 150th day is not a Business Day, the next succeeding
Business Day) (such date being the “Shelf Filing Deadline”), which Shelf
Registration Statement shall provide for resales of all Transfer Restricted
Securities the Holders of which shall have provided the information required
pursuant to Section 4(b) hereof; and

(y) use commercially reasonable efforts to cause such Shelf Registration
Statement to be declared effective by the Commission within 90 days after filing
such Shelf Registration Statement.

Each of the Company and the Guarantors shall use commercially reasonable efforts
to supplement and amend such Shelf Registration Statement as required by the
provisions of Sections 6(b) and (c) hereof to the extent necessary to ensure
that it is available for resales of Initial Securities by the Holders of
Transfer Restricted Securities entitled to the benefit of this Section 4(a), and
to ensure that it conforms with the requirements of this Agreement, the
Securities Act and the policies, rules and regulations of the Commission as
announced from time to time, for a period of at least one year following the
effective date of such Shelf Registration Statement (or such shorter period that
will terminate when all the Initial Securities covered by such Shelf
Registration Statement have been sold pursuant to such Shelf Registration
Statement).

(b) Provision by Holders of Certain Information in Connection with the Shelf
Registration Statement. No Holder of Transfer Restricted Securities may include
any of its Transfer Restricted Securities in any Shelf Registration Statement
pursuant to this Agreement unless and until such Holder furnishes to the Company
in writing, within 10 Business Days after receipt of a request therefor, such
information as the Company may reasonably request for use in connection with any
Shelf Registration Statement or Prospectus or preliminary Prospectus included
therein. Each Holder as to which any Shelf Registration Statement is being
effected agrees to furnish promptly to the Company all information required to
be disclosed in order to make the information previously furnished to the
Company by such Holder not materially misleading.

(c) Issuer Free Writing Prospectuses. Each Holder represents and agrees that,
unless it obtains the prior consent of the Company, it will not make any offer
relating to the Securities that would constitute an “issuer free writing
prospectus,” as defined in Rule 433 under the Securities Act (an “Issuer Free
Writing Prospectus”), or that would otherwise constitute a “free writing
prospectus,” as defined in Rule 405 under the Securities Act, required to be
filed with the Commission. The Company represents that any Issuer Free Writing
Prospectus, when taken together with the information in the Shelf Registration
Statement and the Prospectus, will not

 

-6-



--------------------------------------------------------------------------------

include any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

(d) If any of the Transfer Restricted Securities covered by any Shelf
Registration Statement are to be sold in an underwritten offering, the
underwriter or underwriters and manager or managers that will manage such
offering shall be selected by the Holders of a majority in aggregate principal
amount of such Transfer Restricted Securities included in such offering and, in
the case of an underwriter other than an Initial Purchaser, shall be reasonably
acceptable to the Company and on terms reasonably acceptable to the Company. The
Company shall be required to effect an underwritten offering only if the Company
is required to file a Shelf Registration Statement and in no event shall the
Company be required to effect more than two (2) underwritten offerings pursuant
to this Agreement.

SECTION 5. Additional Interest. If (i) the Exchange Offer Registration Statement
required by this Agreement is not filed with the Commission on or prior to the
date that is 30 days after the Closing Date (or if such 30th day is not a
Business Day, the next succeeding Business Day), (ii) the Exchange Offer
Registration Statement has not been declared effective by the Commission on or
prior to the date that is 120 days after the Closing Date (or if such 120th day
is not a Business Day, the next succeeding Business Day), (iii) the Exchange
Offer has not been Consummated within 150 days after the Closing Date (or if
such 150th day is not a Business Day, the next succeeding Business Day) with
respect to the Exchange Offer Registration Statement, (iv) the Shelf
Registration Statement is not filed within the Shelf Filing Deadline or has not
been declared effective by the Commission on or prior to the date specified for
such effectiveness in this Agreement, or (v) any Registration Statement required
by this Agreement is filed and declared effective but shall thereafter cease to
be effective or fail to be usable for its intended purpose without being
succeeded immediately by a post-effective amendment to such Registration
Statement that cures such failure and that is itself immediately declared
effective) (each such event referred to in clauses (i) through (v), a
“Registration Default”), the Company hereby agrees that the interest rate borne
by the Transfer Restricted Securities shall increase by 0.25% per annum during
the 90-day period immediately following the occurrence of any Registration
Default and shall increase by 0.25% per annum at the end of each subsequent
90-day period (such increase “Additional Interest”), but in no event shall such
increase exceed 1.00% per annum. Following the cure of all Registration
Defaults, the interest rate borne by the Transfer Restricted Securities will be
reduced to the original interest rate borne by the Transfer Restricted
Securities; provided, however, that, if after any such reduction in interest
rate due to the cure of a Registration Default, a different Registration Default
occurs, the interest rate borne by the Transfer Restricted Securities shall
again be increased pursuant to the foregoing provisions. In no event shall the
Company be required to pay Additional Interest for more than one Registration
Default at any given time. Notwithstanding any other provisions of this
Section 5, a Holder of Transfer Restricted Securities that is not entitled to
the benefits of the Registration Statement (because, e.g., such Holder has not
elected to include information or has not timely delivered such information to
the Company pursuant to Section 4(b) hereof) shall not be entitled to Additional
Interest with respect to a Registration Default that pertains to the
Registration Statement.

 

-7-



--------------------------------------------------------------------------------

All obligations of the Company and the Guarantors set forth in the preceding
paragraph that are outstanding with respect to any Transfer Restricted Security
at the time such security ceases to be a Transfer Restricted Security shall
survive until such time as all such obligations with respect to such security
shall have been satisfied in full.

SECTION 6. Registration Procedures.

(a) Exchange Offer Registration Statement. In connection with the Exchange
Offer, the Company and the Guarantors shall comply with all of the provisions of
Section 6(c) hereof and shall use commercially reasonable efforts to effect such
exchange to permit the sale of Transfer Restricted Securities being sold in
accordance with the intended method or methods of distribution thereof.

(i) As a condition to its participation in the Exchange Offer pursuant to the
terms of this Agreement, each Holder of Transfer Restricted Securities shall
furnish, upon the request of the Company, prior to the Consummation thereof, a
written representation to the Company (which may be contained in the letter of
transmittal contemplated by the Exchange Offer Registration Statement) to the
effect that (A) it is not an affiliate of the Company, (B) it is not engaged in,
and does not intend to engage in, and has no arrangement or understanding with
any Person to participate in, a distribution of the Exchange Securities to be
issued in the Exchange Offer and (C) it is acquiring the Exchange Securities in
its ordinary course of business. In addition, all such Holders of Transfer
Restricted Securities shall otherwise cooperate in the Company’s preparations
for, and the actions necessary to be taken by the Company in connection with,
the Exchange Offer. Each Holder hereby acknowledges and agrees that any
Broker-Dealer and any such Holder using the Exchange Offer to participate in a
distribution of the securities to be acquired in the Exchange Offer (1) could
not under Commission policy as in effect on the date of this Agreement rely on
the position of the Commission enunciated in Morgan Stanley and Co., Inc.
(available June 5, 1991) and Exxon Capital Holdings Corporation (available
May 13, 1988), as interpreted in the Commission’s letter to Shearman & Sterling
dated July 2, 1993, and similar no-action letters (which may include any
no-action letter obtained pursuant to clause (i) above), and (2) must comply
with the registration and prospectus delivery requirements of the Securities Act
in connection with a secondary resale transaction and that such a secondary
resale transaction should be covered by an effective registration statement
containing the selling security holder information required by Item 507 or 508,
as applicable, of Regulation S-K if the resales are of Exchange Securities
obtained by such Holder in exchange for Initial Securities acquired by such
Holder directly from the Company.

(b) Shelf Registration Statement. If required pursuant to Section 4, in
connection with the Shelf Registration Statement, each of the Company and the
Guarantors shall comply with all the provisions of Section 6(c) hereof and shall
use commercially reasonable efforts to effect such registration to permit the
sale of the Transfer Restricted Securities being sold in accordance with the
intended method or methods of distribution thereof, and pursuant thereto each of
the Company and the Guarantors will prepare and file with the Commission a
Registration Statement relating to the registration on any appropriate form
under the Securities Act, which form shall be available for the sale of the
Transfer Restricted Securities in accordance with the intended method or methods
of distribution thereof in accordance with the time periods set forth in
Section 4.

 

-8-



--------------------------------------------------------------------------------

(c) General Provisions. In connection with any Registration Statement and any
Prospectus required by this Agreement to permit the sale or resale of Transfer
Restricted Securities (including, without limitation, any Registration Statement
and the related Prospectus required to permit resales of Initial Securities by
Broker-Dealers), each of the Company and the Guarantors shall:

(i) use commercially reasonable efforts to keep such Registration Statement
continuously effective for the period required by this Agreement and provide all
requisite financial statements (including, if required by the Securities Act or
any regulation thereunder, financial statements of the Guarantors for the period
specified in Section 3 or 4 hereof, as applicable); upon the occurrence of any
event that would cause any such Registration Statement or the Prospectus
contained therein (A) to contain a material misstatement or omission or (B) not
to be effective and usable for resale of Transfer Restricted Securities during
the period required by this Agreement, the Company shall file promptly an
appropriate amendment to such Registration Statement, in the case of clause (A),
correcting any such material misstatement or omission, and, in the case of
either clause (A) or (B), use commercially reasonable efforts to cause such
amendment to be declared effective and such Registration Statement and the
related Prospectus to become usable for their intended purpose(s) as soon as
practicable thereafter;

(ii) prepare and file with the Commission such amendments and post-effective
amendments to the applicable Registration Statement as may be necessary to keep
the Registration Statement effective for the applicable period set forth in
Section 3 or 4 hereof, as applicable, or such shorter period as will terminate
when all Transfer Restricted Securities covered by such Registration Statement
have been sold; cause the Prospectus to be supplemented by any required
Prospectus supplement, and as so supplemented to be filed pursuant to Rule 424
under the Securities Act, and to comply fully with the applicable provisions of
Rules 424 and 430A under the Securities Act in a timely manner; and comply with
the provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement during the applicable period
in accordance with the intended method or methods of distribution by the sellers
thereof set forth in such Registration Statement or supplement to the
Prospectus;

(iii) in the case of a Shelf Registration Statement, advise the underwriter(s),
if any, and selling Holders promptly and, if requested by such Persons, to
confirm such advice in writing, (A) when the Prospectus or any Prospectus
supplement or post-effective amendment has been filed, and, with respect to any
Registration Statement or any post-effective amendment thereto, when the same
has become effective, (B) of any request by the Commission for amendments to the
Registration Statement or amendments or supplements to the Prospectus or for
additional information relating thereto, (C) of the issuance by the Commission
of any stop order suspending the effectiveness of the Registration Statement
under the Securities Act or of the suspension by any state securities commission
of the qualification of the Transfer Restricted Securities for offering or sale
in any jurisdiction, or the initiation of any proceeding for any of the

 

-9-



--------------------------------------------------------------------------------

preceding purposes, (D) of the existence of any fact or the happening of any
event that makes any statement of a material fact made in the Registration
Statement, the Prospectus, any amendment or supplement thereto, or any document
incorporated by reference therein untrue, or that requires the making of any
additions to or changes in the Registration Statement or the Prospectus in order
to make the statements therein not misleading. If at any time the Commission
shall issue any stop order suspending the effectiveness of the Registration
Statement, or any state securities commission or other regulatory authority
shall issue an order suspending the qualification or exemption from
qualification of the Transfer Restricted Securities under state securities or
blue sky laws, each of the Company and the Guarantors shall use commercially
reasonable efforts to obtain the withdrawal or lifting of such order at the
earliest practicable time;

(iv) furnish without charge to each selling Holder named in any Registration
Statement, and each of the underwriter(s), if any, at least three Business Days
before filing with the Commission, copies of any Registration Statement or any
Prospectus included therein or any amendments or supplements to any such
Registration Statement or Prospectus (including all documents incorporated by
reference after the initial filing of such Registration Statement), which
documents will be subject to the review and comment of such Holders and
underwriter(s) in connection with such sale, if any, for a period of at least
three Business Days, and the Company will not file any such Registration
Statement or Prospectus or any amendment or supplement to any such Registration
Statement or Prospectus (including all such documents incorporated by reference)
to which any Holder of more than 10% of the outstanding Transfer Restricted
Securities (each, a “Significant Holder”) covered by such Registration Statement
or the underwriter(s), if any, shall reasonably object in writing within three
Business Days after the receipt thereof (such objection to be deemed timely made
upon compliance with the notice provisions set forth in Section 10(d), including
confirmation of transmission, within such period). The objection of an Initial
Purchaser or underwriter, if any, shall be deemed to be reasonable if such
Registration Statement, amendment, Prospectus or supplement, as applicable, as
proposed to be filed, contains a material misstatement or omission;

(v) in the case of a Shelf Registration Statement, make available at reasonable
times for inspection by the Significant Holders, the managing underwriter(s), if
any, participating in any disposition pursuant to such Registration Statement
and any attorney or accountant retained by such Significant Holders or any of
the underwriter(s), all financial and other records, pertinent corporate
documents and properties of each of the Company and the Guarantors and cause the
Company’s and the Guarantors’ officers, directors and employees to supply all
information reasonably requested by any Significant Holder, underwriter,
attorney or accountant in connection with such Registration Statement or any
post-effective amendment thereto subsequent to the filing thereof and prior to
its effectiveness and to participate in meetings with investors to the extent
reasonably requested by the managing underwriter(s), if any, until such time as
such information becomes publicly available; provided that the Company may
require each such party to sign a customary confidentiality agreement in a form
to be agreed;

 

-10-



--------------------------------------------------------------------------------

(vi) in the case of a Shelf Registration Statement, if requested by any selling
Holders or the underwriter(s), if any, promptly incorporate in any Registration
Statement or Prospectus, pursuant to a supplement or post-effective amendment if
necessary, such information as such selling Holders and underwriter(s), if any,
may reasonably request to have included therein, including, without limitation,
information relating to the “Plan of Distribution” of the Transfer Restricted
Securities, information with respect to the principal amount of Transfer
Restricted Securities being sold to such underwriter(s), the purchase price
being paid therefor and any other terms of the offering of the Transfer
Restricted Securities to be sold in such offering; and make all required filings
of such Prospectus supplement or post-effective amendment as soon as practicable
after the Company is notified of the matters to be incorporated in such
Prospectus supplement or post-effective amendment;

(vii) use commercially reasonable efforts to confirm that the ratings assigned
to the Initial Notes will apply to the Transfer Restricted Securities covered by
the Registration Statement, if so requested by the Holders of a majority in
aggregate principal amount of Securities covered thereby or the underwriter(s),
if any;

(viii) in the case of a Shelf Registration Statement, furnish to each selling
Holder and each of the underwriter(s), if any, without charge, at least one copy
of the Registration Statement, as first filed with the Commission, and of each
amendment thereto, including financial statements and schedules, all documents
incorporated by reference therein and all exhibits (including exhibits
incorporated therein by reference); provided, however, that timely filing of any
of the foregoing on the Interactive Data Electronic Applications (IDEA) system
of the Commission (a successor system) and availability publicly on the Internet
shall constitute furnishing of such documents to the Holders;

(ix) in the case of a Shelf Registration Statement, deliver to each selling
Holder and each of the underwriter(s), if any, without charge, as many copies of
the Prospectus (including each preliminary prospectus) and any amendment or
supplement thereto as such Persons reasonably may request; each of the Company
and the Guarantors hereby consents to the use of the Prospectus and any
amendment or supplement thereto by each of the selling Holders and each of the
underwriter(s), if any, in connection with the offering and the sale of the
Transfer Restricted Securities covered by the Prospectus or any amendment or
supplement thereto;

 

-11-



--------------------------------------------------------------------------------

(x) in the case of a Shelf Registration Statement, enter into such agreements
(including an underwriting agreement), and make such representations and
warranties, and take all such other actions in connection therewith in order to
expedite or facilitate the disposition of the Transfer Restricted Securities
pursuant to any Shelf Registration Statement contemplated by this Agreement, all
to such extent as may be reasonably requested by any Holders of a majority in
aggregate principal amount of Transfer Restricted Securities or the underwriters
in connection with any sale or resale pursuant to any Registration Statement
contemplated by this Agreement; and whether or not an underwriting agreement is
entered into and whether or not the registration is an Underwritten
Registration, each of the Company and the Guarantors shall:

(A) furnish to the selling Holders and each underwriter, if any, in such
substance and scope as they may reasonably request and as are customarily made
by issuers to underwriters in primary underwritten offerings, upon the
effectiveness of the Shelf Registration Statement:

(1) a certificate, dated the date of effectiveness of the Shelf Registration
Statement, signed by (y) the President or any Vice President and (z) a principal
financial or accounting officer of each of the Company and the Guarantors,
confirming, as of the date thereof, the matters set forth in Section 5(e) of the
Purchase Agreement and such other matters as such parties may reasonably
request;

(2) an opinion and negative assurance letter, dated the date of effectiveness of
the Shelf Registration Statement of counsel for the Company and the Guarantors,
covering the matters reasonable satisfactory to the managing underwriters and
covering matters of the type customarily covered in opinions and negative
assurance letters to underwriters in connection with primary underwritten
offerings; and

(3) a customary comfort letter, dated the date of effectiveness of the Shelf
Registration Statement, from the Company’s independent accountants, in the
customary form and covering matters of the type customarily requested to be
covered in comfort letters by underwriters in connection with primary
underwritten offerings;

(B) set forth in full or incorporate by reference in the underwriting agreement,
if any, the indemnification provisions and procedures of Section 8 hereof or
substantially similar provisions with respect to all parties to be indemnified
pursuant to Section 8 hereof; and

(C) deliver such other documents and certificates as may be reasonably requested
by such parties to evidence compliance with Section 6(c)(x)(A) hereof and with
any customary conditions contained in the underwriting agreement or other
agreement entered into by the Company or any of the Guarantors pursuant to this
Section 6(c)(x), if any.

If at any time after the date of the effectiveness of any Shelf Registration
Statement the representations and warranties of the Company and the Guarantors
contemplated in Section 6(c)(x)(A)(1) hereof cease to be true and correct, the
Company or the Guarantors shall so advise the underwriter(s), if any, and each
selling Holder promptly and, if requested by such Persons, shall confirm such
advice in writing;

(xi) in the case of a Shelf Registration, prior to any public offering of
Transfer Restricted Securities, reasonably cooperate with the selling Holders,
the underwriter(s), if any, and their respective counsel in connection with the
registration and qualification of the Transfer Restricted Securities under the
state securities or blue sky laws of such jurisdictions as the selling Holders
or underwriter(s), if any, may reasonably request and

 

-12-



--------------------------------------------------------------------------------

do any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Transfer Restricted Securities covered
by the Shelf Registration Statement; provided, however, that none of the Company
nor the Guarantors shall be required to register or qualify as a foreign
corporation where it is not then so qualified or to take any action that would
subject it to the service of process in suits or to taxation, other than as to
matters and transactions relating to the Registration Statement, in any
jurisdiction where it is not then so subject or make any changes to its
certificate of incorporation or by-laws;

(xii) shall issue, upon the request of any Holder of Initial Securities covered
by the Shelf Registration Statement, Exchange Securities having an aggregate
principal amount equal to the aggregate principal amount of Initial Securities
surrendered to the Company by such Holder in exchange therefor or being sold by
such Holder; such Exchange Securities to be registered in the name of such
Holder or in the name of the purchaser(s) of such Securities, as the case may
be; in return, the Initial Securities held by such Holder shall be surrendered
to the Company for cancellation;

(xiii) in the case of a Shelf Registration, and solely in those instances in
which any Transfer Restricted Securities are not held exclusively in book entry
form, reasonably cooperate with the selling Holders and the underwriter(s), if
any, to facilitate the timely preparation and delivery of certificates
representing Transfer Restricted Securities to be sold and not bearing any
restrictive legends; and enable such Transfer Restricted Securities to be in
such denominations and registered in such names as the Holders or the
underwriter(s), if any, may request at least two Business Days prior to any sale
of Transfer Restricted Securities made by such Holders or underwriter(s);

(xiv) in the case of a Shelf Registration, use commercially reasonable efforts
to cause the Transfer Restricted Securities covered by the Registration
Statement to be registered with or approved by such other governmental agencies
or authorities as may be necessary to enable the seller or sellers thereof or
the underwriter(s), if any, to consummate the disposition of such Transfer
Restricted Securities, subject to the proviso contained in Section 6(c)(xi)
hereof;

(xv) in the case of a Shelf Registration, if any fact or event contemplated by
Section 6(c)(iii)(D) hereof shall exist or have occurred, prepare a supplement
or post-effective amendment to the Registration Statement or related Prospectus
or any document incorporated therein by reference or file any other required
document so that, as thereafter delivered to the purchasers of Transfer
Restricted Securities, the Prospectus will not contain an untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein in the light of the circumstances under which they were made,
not misleading;

(xvi) provide a CUSIP number for all Securities not later than the effective
date of the Registration Statement covering such Securities, which shall be the
same CUSIP number as the exchange notes issued pursuant to the exchange offer
for the notes issued under the Indenture on February 7, 2011 to the extent the
Securities are fungible for tax purposes with such existing exchange notes,
unless it is not possible to obtain the same

 

-13-



--------------------------------------------------------------------------------

CUSIP number following the reasonable best efforts of the Company to do so; and
provide the Trustee under the Indenture with printed certificates for such
Securities which are in a form eligible for deposit with the Depository Trust
Company and take all other action necessary to ensure that all such Securities
are eligible for deposit with the Depository Trust Company;

(xvii) in the case of a Shelf Registration, cooperate and assist in any filings
required to be made with FINRA and in the performance of any due diligence
investigation by any underwriter (including any “qualified independent
underwriter”) that is required to be retained in accordance with the rules and
regulations of FINRA;

(xviii) otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make generally available
to its security holders, as soon as reasonably practicable, an earnings
statement meeting the requirements of Rule 158 under the Securities Act;

(xix) cause the Indenture to continue to be qualified under the Trust Indenture
Act not later than the effective date of the first Registration Statement
required by this Agreement, and, in connection therewith, to the extent
necessary, cooperate with the Trustee and the Holders of Securities to effect
such changes to the Indenture as may be required for such Indenture to be so
qualified in accordance with the terms of the Trust Indenture Act; and to
execute, and use commercially reasonable efforts to cause the Trustee to
execute, all documents that may be required to effect such changes and all other
forms and documents required to be filed with the Commission to enable such
Indenture to be so qualified in a timely manner;

(xx) cause all Securities covered by the Registration Statement to be listed on
each securities exchange or automated quotation system on which similar
securities issued by the Company are then listed if requested by the Holders of
a majority in aggregate principal amount of Initial Securities or the managing
underwriter(s), if any; and

In the case of a Shelf Registration Statement, each Holder agrees by acquisition
of a Transfer Restricted Security that, upon receipt of any notice from the
Company of the existence of any fact of the kind described in
Section 6(c)(iii)(D) hereof, such Holder will forthwith discontinue disposition
of Transfer Restricted Securities pursuant to the applicable Registration
Statement until such Holder’s receipt of the copies of the supplemented or
amended Prospectus contemplated by Section 6(c)(xiv) hereof, or until it is
advised in writing (the “Advice”) by the Company that the use of the Prospectus
may be resumed, and has received copies of any additional or supplemental
filings that are incorporated by reference in the Prospectus. If so directed by
the Company, each Holder will deliver to the Company (at the Company’s expense)
all copies, other than permanent file copies then in such Holder’s possession,
of the Prospectus covering such Transfer Restricted Securities that was current
immediately prior to of receipt of such notice. In the event the Company shall
give any such notice, the time period regarding the effectiveness of such
Registration Statement set forth in Section 3 or 4 hereof, as applicable, shall
be extended by the number of days during the period from and including the date
of the giving of such notice pursuant to Section 6(c)(iii)(D) hereof to and
including the date when each

 

-14-



--------------------------------------------------------------------------------

selling Holder covered by such Registration Statement shall have received the
copies of the supplemented or amended Prospectus contemplated by
Section 6(c)(xiv) hereof or shall have received the Advice; provided, however,
that no such extension shall be taken into account in determining whether
Additional Interest shall be payable.

SECTION 7. Registration Expenses.

(a) All expenses incident to the Company’s and the Guarantors’ performance of or
compliance with this Agreement will be borne by the Company and the Guarantors,
jointly and severally, regardless of whether a Registration Statement becomes
effective, including, without limitation: (i) all registration and filing fees
and expenses (including filings made by any Initial Purchaser or Holder with
FINRA (and, if applicable, the fees and expenses of any “qualified independent
underwriter” and its counsel that may be required by the rules and regulations
of FINRA)); (ii) all fees and expenses of compliance with federal securities and
state securities or blue sky laws; (iii) all expenses of printing (including
printing certificates for the Exchange Securities to be issued in the Exchange
Offer and printing of Prospectuses), messenger and delivery services and
telephone; (iv) all fees and disbursements of counsel for the Company, the
Guarantors and, to the extent contemplated by Section 7(b) hereof, the Holders
of Transfer Restricted Securities; (v) all application and filing fees in
connection with listing the Exchange Securities on a securities exchange or
automated quotation system pursuant to the requirements thereof; and (vi) all
fees and disbursements of independent certified public accountants of the
Company and the Guarantors (including the expenses of any special audit and
comfort letters required by or incident to such performance).

Each of the Company and the Guarantors will, in any event, bear its internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expenses of
any annual audit and the fees and expenses of any Person, including special
experts, retained by the Company or the Guarantors.

(b) In connection with any Shelf Registration Statement required by this
Agreement), the Company and the Guarantors, jointly and severally, will
reimburse the Holders of Transfer Restricted Securities resold pursuant to the
“Plan of Distribution” contained in the Shelf Registration Statement, as
applicable, for the reasonable fees and disbursements of not more than one
counsel, who shall be Cahill Gordon & Reindel LLP or such other counsel as may
be chosen by the Holders of a majority in principal amount of the Transfer
Restricted Securities for whose benefit such Registration Statement is being
prepared and reasonably acceptable to the Company.

SECTION 8. Indemnification.

(a) The Company and the Guarantors, jointly and severally, agree to indemnify
and hold harmless (i) each Holder and (ii) each Person, if any, who controls
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) any Holder (any of the Persons referred to in this clause
(ii) being hereinafter referred to as a “controlling person”) and (iii) the
respective officers, directors, partners, employees, representatives and agents
of any Holder or any controlling person (any Person referred to in clause (i),
(ii) or (iii) may hereinafter be referred to as an “Indemnified Holder”), to the
fullest extent lawful, from and against any and

 

-15-



--------------------------------------------------------------------------------

all losses, claims, damages, liabilities and expenses (including, without
limitation, and as incurred, reimbursement of all reasonable costs of
investigating, preparing, pursuing, settling, compromising, paying or defending
any claim or action, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, including the reasonable fees and
expenses of counsel to any Indemnified Holder), joint or several, directly or
indirectly caused by, based upon or arising out of any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement (or any amendment or supplement thereto) or Prospectus (or any
amendment or supplement thereto) or any Issuer Free Writing Prospectus (or any
amendment or supplement thereto), or any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, except insofar as such losses, claims, damages,
liabilities or expenses are caused by an untrue statement or omission or alleged
untrue statement or omission that is made in reliance upon and in conformity
with information relating to any of the Holders furnished in writing to the
Company by any of the Holders expressly for use therein. This indemnity
agreement shall be in addition to any liability which the Company or any of the
Guarantors may otherwise have.

In case any action or proceeding (including any governmental or regulatory
investigation or proceeding) shall be brought or asserted against any of the
Indemnified Holders with respect to which indemnity may be sought against the
Company or the Guarantors, such Indemnified Holder shall promptly notify the
Company and the Guarantors in writing; provided, however, that the failure to
give such notice shall not relieve any of the Company or the Guarantors of its
obligations pursuant to this Section 8 except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights and
defenses) by such failure, and provided further that the failure to give such
notice shall not relieve any of the Company or the Guarantors from any liability
that it may have to an Indemnified Holder otherwise than under this Section 8.
If any such proceeding shall be brought or asserted against an Indemnified
Holder and it shall have notified the Company thereof, the Company shall assume
the defense thereof and retain counsel reasonably satisfactory to the
Indemnified Holder (who shall not, without the consent of the Indemnified
Holder, be counsel to the Company) to represent the Indemnified Person in such
Proceeding, and the reasonable fees and expenses of such counsel shall be
reimbursed, as incurred, by the Company and the Guarantors. In any such
proceeding, any Indemnified Holder shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Holder unless (i) the Company and the Indemnified Holder shall
have mutually agreed to the contrary, (ii) the Company has failed to assume or
proceed in a timely and reasonable manner with the defense of such proceeding,
or the Company has failed within a reasonable time to retain counsel reasonably
satisfactory to the Indemnified Holder, (iii) counsel for such Indemnified
Holder determines in good faith that there is a conflict that requires separate
representation for the Company and the Guarantors and such Indemnified Holder or
(iv) the Indemnified Holder reasonably concludes that there may be legal
defenses available to it that are different from or in addition to those
available to the Company and the Guarantors. The Company and the Guarantors
shall not, in connection with any one such action or proceeding or separate but
substantially similar or related actions or proceedings in the same jurisdiction
arising out of the same general allegations or circumstances, be liable for the
reasonable fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel (in any jurisdiction)) at any time for all
Indemnified Holders. The Company and the Guarantors shall be liable for any
settlement of any such action or proceeding effected with the Company’s and the

 

-16-



--------------------------------------------------------------------------------

Guarantors’ prior written consent (such consent not to be unreasonably
withheld), and each of the Company and the Guarantors agrees to indemnify and
hold harmless any Indemnified Holder from and against any loss, claim, damage,
liability or expense by reason of any settlement of any action effected with the
written consent of the Company and the Guarantors. The Company and the
Guarantors shall not, without the prior written consent of each Indemnified
Holder, settle or compromise or consent to the entry of judgment in or otherwise
seek to terminate any pending or threatened action, claim, litigation or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not any Indemnified Holder is a party thereto), unless
such settlement, compromise, consent or termination includes an unconditional
release of each Indemnified Holder from all liability arising out of such
action, claim, litigation or proceeding and does not contain any statement as to
or finding of fault, culpability or failure to act by or on behalf of any
Indemnified Holder.

(b) Each Holder of Transfer Restricted Securities agrees, severally and not
jointly, to indemnify and hold harmless the Company, the Guarantors and their
respective directors, officers of the Company and the Guarantors who sign a
Registration Statement, and any Person controlling (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) the Company
or any of the Guarantors, and the respective officers, directors, partners,
employees, representatives and agents of each such Person, to the same extent as
the foregoing indemnity from the Company and the Guarantors to each of the
Indemnified Holders, but only with respect to claims and actions based on
information relating to such Holder furnished in writing by such Holder
expressly for use in any Registration Statement or Prospectus (or any amendment
or supplement thereto) or any free writing prospectus (or any amendment or
supplement thereto). In case any action or proceeding shall be brought against
the Company, the Guarantors or their respective directors or officers or any
such controlling person in respect of which indemnity may be sought against a
Holder of Transfer Restricted Securities, such Holder shall have the rights and
duties given the Company and the Guarantors, and the Company, the Guarantors,
their respective directors and officers and such controlling person shall have
the rights and duties given to each Holder by the preceding paragraph.

(c) If the indemnification provided for in this Section 8 is unavailable to an
indemnified party under Section 8(a) or (b) hereof (other than by reason of
exceptions provided in those Sections) in respect of any losses, claims,
damages, liabilities or expenses referred to therein, then each applicable
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages, liabilities or expenses in such proportion as
is appropriate to reflect the relative benefits received by the Company and the
Guarantors, on the one hand, and the Holders, on the other hand, from the
offering of the Securities and the Exchange Securities, or if such allocation is
not permitted by applicable law, the relative fault of the Company and the
Guarantors, on the one hand, and the Holders, on the other hand, in connection
with the statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The benefits received by the Company and the Guarantors shall be deemed to be
equal to the total gross proceeds to the Company and the Guarantors from the
Initial Placement plus the amount of Additional Interest which did not become
payable as a result of the filing of the Registration Statement, and the
benefits received by the Holders shall be deemed to be equal to (i) if the
Holder is an Initial Purchaser, the total discounts and commissions received by
such Initial Purchaser in the Initial Placement and (ii) if

 

-17-



--------------------------------------------------------------------------------

the Holder is not an Initial Purchaser, the total net profit received by such
Holder in connection with the resale of the Securities or Exchange Securities.
The relative fault of the Company on the one hand and of the Indemnified Holders
on the other shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company or any of the Guarantors, on the one hand, or the Indemnified Holders,
on the other hand, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth above, any legal or other fees or expenses
reasonably incurred by such party in connection with investigating or defending
any action or claim.

The Company, the Guarantors and each Holder of Transfer Restricted Securities
agree that it would not be just and equitable if contribution pursuant to this
Section 8(c) were determined by pro rata allocation (even if the Holders were
treated as one entity for such purpose) or by any other method of allocation
which does not take account of the equitable considerations referred to in the
immediately preceding paragraph. The amount paid or payable by an indemnified
party as a result of the losses, claims, damages, liabilities or expenses
referred to in the immediately preceding paragraph shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 8, none of the Holders (and its related Indemnified Holders) shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the aggregate benefit received by such Holder (as determined pursuant to
Section 8(c) hereof) exceeds the amount of any damages which such Holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. The Holders’ obligations to contribute pursuant to
this Section 8(c) are several in proportion to the respective principal amount
of Transfer Restricted Securities held by each of the Holders hereunder and not
joint.

SECTION 9. Rule 144A. Each of the Company and the Guarantors hereby agrees with
each Holder, for so long as any Transfer Restricted Securities remain
outstanding, to make available to any Holder or beneficial owner of Transfer
Restricted Securities in connection with any sale thereof and any prospective
purchaser of such Transfer Restricted Securities from such Holder or beneficial
owner, the information required by Rule 144A(d)(4) under the Securities Act in
order to permit resales of such Transfer Restricted Securities pursuant to
Rule 144A under the Securities Act.

SECTION 10. Participation in Underwritten Registrations. No Holder may
participate in any Underwritten Registration hereunder unless such Holder
(a) agrees to sell such Holder’s Transfer Restricted Securities on the basis
provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements and (b) completes and executes all
reasonable questionnaires, powers of attorney, indemnities, underwriting
agreements, and other documents customarily required under the terms of such
underwriting arrangements.

 

-18-



--------------------------------------------------------------------------------

SECTION 11. Miscellaneous.

(a) Remedies. Each of the Company and the Guarantors hereby agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Agreement and hereby agree to waive the
defense in any action for specific performance that a remedy at law would be
adequate.

(b) No Inconsistent Agreements. Each of the Company and the Guarantors will not
on or after the date of this Agreement enter into any agreement with respect to
its securities that is inconsistent with the rights granted to the Holders in
this Agreement or otherwise conflicts with the provisions hereof. The rights
granted to the Holders hereunder do not in any way conflict with and are not
inconsistent with the rights granted to the holders of the Company’s or any of
the Guarantors’ securities under any agreement in effect on the date hereof.

(c) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to or departures from the
provisions hereof may not be given unless the Company has (i) in the case of
Section 5 hereof and this Section 10(c)(i), obtained the written consent of
Holders of all outstanding Transfer Restricted Securities and (ii) in the case
of all other provisions hereof, obtained the written consent of Holders of a
majority of the outstanding principal amount of Transfer Restricted Securities
(excluding any Transfer Restricted Securities held by the Company or its
Affiliates). Notwithstanding the foregoing, a waiver or consent to departure
from the provisions hereof that relate exclusively to the rights of Holders
whose securities are being tendered pursuant to the Exchange Offer or registered
pursuant to a Shelf Registration Statement and that do not affect directly or
indirectly the rights of other Holders whose securities are not being tendered
pursuant to such Exchange Offer or registered pursuant to a Shelf Registration
Statement may be given by the Holders of a majority of the outstanding principal
amount of Transfer Restricted Securities being tendered or registered, as
applicable; provided, however, that, with respect to any matter that directly or
indirectly affects the rights of any Initial Purchaser hereunder, the Company
shall obtain the written consent of each such Initial Purchaser with respect to
which such amendment, qualification, supplement, waiver, consent or departure is
to be effective.

(d) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier, or air
courier guaranteeing overnight delivery:

(i) if to a Holder, at the address set forth on the records of the Registrar
under the Indenture, with a copy to the Registrar under the Indenture; and

(ii) if to the Company:

 

Casella Waste Systems, Inc.

25 Greens Hill Lane

Rutland, VT 05701

Facsimile:    (802) 770-5030 Attention:    David L. Schmitt, Vice President and
General Counsel

 

-19-



--------------------------------------------------------------------------------

With a copy to:

 

Wilmer Cutler Pickering Hale & Dorr LLP

60 State Street

Boston, MA 02109

Facsimile:    (617) 526-5000 Attention:    Jeffrey A. Stein

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt acknowledged, if telecopied; and on the next Business Day,
if timely delivered to an air courier guaranteeing overnight delivery.

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.

(e) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including,
without limitation, and without the need for an express assignment, subsequent
Holders of Transfer Restricted Securities.

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(g) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(h) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICTS OF LAW RULES THEREOF.

(i) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

(j) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Transfer Restricted Securities. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

-20-



--------------------------------------------------------------------------------

[Signature pages follow]

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

CASELLA WASTE SYSTEMS, INC. By:  

/s/ Edwin D. Johnson

  Name: Edwin D. Johnson   Title: Chief Financial Officer and Treasurer

 

-22-



--------------------------------------------------------------------------------

ALL CYCLE WASTE, INC.

ATLANTIC COAST FIBERS, INC.

B. AND C. SANITATION CORPORATION

BRISTOL WASTE MANAGEMENT, INC.

C.V. LANDFILL, INC.

CASELLA ALBANY RENEWABLES, LLC

CASELLA MAJOR ACCOUNT SERVICES, LLC

CASELLA RECYCLING, LLC

CASELLA RENEWABLE SYSTEMS, LLC

CASELLA TRANSPORTATION, INC.

CASELLA WASTE MANAGEMENT OF MASSACHUSETTS, INC.

CASELLA WASTE MANAGEMENT OF N.Y., INC.

CASELLA WASTE MANAGEMENT OF PENNSYLVANIA, INC.

CASELLA WASTE MANAGEMENT, INC.

CASELLA WASTE SERVICES OF ONTARIO LLC

CHEMUNG LANDFILL LLC

COLEBROOK LANDFILL LLC

CWM ALL WASTE LLC

FOREST ACQUISITIONS, INC.

GRASSLANDS INC.

GROUNDCO LLC

HAKES C&D DISPOSAL, INC.

HARDWICK LANDFILL, INC.

HIRAM HOLLOW REGENERATION CORP.

KTI BIO FUELS, INC.

KTI ENVIRONMENTAL GROUP, INC.

KTI NEW JERSEY FIBERS, INC.

KTI OPERATIONS, INC.

KTI SPECIALTY WASTE SERVICES, INC.

KTI, INC.

By:  

/s/ Edwin Johnson

  Name: Edwin Johnson   Title: Vice President and Treasurer

[Signature Page to Registration Rights Agreement]

 

-23-



--------------------------------------------------------------------------------

MAINE ENERGY RECOVERY COMPANY, LIMITED PARTNERSHIP

NEW ENGLAND WASTE SERVICES OF MASSACHUSETTS, INC.

NEW ENGLAND WASTE SERVICES OF ME, INC.

NEW ENGLAND WASTE SERVICES OF N.Y., INC.

NEW ENGLAND WASTE SERVICES OF VERMONT, INC.

NEW ENGLAND WASTE SERVICES, INC.

NEWBURY WASTE MANAGEMENT, INC.

NEWSME LANDFILL OPERATIONS LLC

NEWS OF WORCESTER LLC

NORTH COUNTRY ENVIRONMENTAL SERVICES, INC.

NORTHERN PROPERTIES CORPORATION OF PLATTSBURGH

PINE TREE WASTE, INC.

RESOURCE WASTE SYSTEMS, INC.

SCHULTZ LANDFILL, INC.

SOUTHBRIDGE RECYCLING & DISPOSAL PARK, INC.

SUNDERLAND WASTE MANAGEMENT, INC.

THE HYLAND FACILITY ASSOCIATES

U.S. FIBER, LLC

WASTE-STREAM INC.

WINTERS BROTHERS, INC.

By:  

/s/ Edwin Johnson

  Name: Edwin Johnson   Title: Vice President and Treasurer

 

[Signature Page to Registration Rights Agreement]

 

-24-



--------------------------------------------------------------------------------

The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written:

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

J.P. MORGAN SECURITIES LLC

COMERICA SECURITIES, INC.

KEYBANC CAPITAL MARKETS INC. As Representatives of the Initial Purchasers By:  
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED By:  

/s/ Joy R. Allen

  Name: Joy R. Allen   Title: Managing Director

 

-25-